
	
		II
		112th CONGRESS
		2d Session
		S. 2228
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2012
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To convey certain Federal land to the city of Yerington,
		  Nevada.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Yerington Land Conveyance and
			 Sustainable Development Act.
		2.FindingsCongress finds that—
			(1)the city of
			 Yerington, Nevada, which has an unemployment rate of 16 percent, has the
			 highest unemployment rate in the State of Nevada;
			(2)for over 4 years,
			 the city of Yerington and Lyon County, Nevada, have been working with private
			 business partners to develop a sustainable development plan that would enable
			 all parties to benefit from the use of private land adjacent to the city of
			 Yerington for potential commercial and industrial development, mining
			 activities, recreation opportunities, and the expansion of community and
			 cultural events;
			(3)the sustainable
			 development plan referred to in paragraph (2) requires the conveyance of
			 certain Federal land administered by the Bureau of Land Management to the City
			 for consideration in an amount equal to the fair market value of the Federal
			 land;
			(4)the Federal land
			 to be conveyed to the City under the sustainable development plan has very few
			 environmental, historical, wildlife, or cultural resources of value to the
			 public, but is appropriate for responsible development;
			(5)the Federal land
			 that would be conveyed to the City under the sustainable development
			 plan—
				(A)is adjacent to
			 the boundaries of the City; and
				(B)would be
			 used—
					(i)to
			 enhance recreational, cultural, commercial, and industrial development
			 opportunities in the City;
					(ii)for future
			 economic development, regional use, and as an open space buffer to the City;
			 and
					(iii)to allow the
			 City to provide critical infrastructure services;
					(6)commercial and
			 industrial development of the Federal land would enable the community to
			 benefit from the transportation, power, and water infrastructure that would be
			 put in place with the concurrent development of commercial and industrial
			 operations;
			(7)the conveyance of
			 the Federal land would—
				(A)help the City and
			 County to grow; and
				(B)provide
			 additional tax revenue to the City and County;
				(8)industrial and
			 commercial development of the Federal land would create thousands of long-term,
			 high-paying jobs for the City and County; and
			(9)the Lyon County
			 Commission and the City unanimously approved resolutions in support of the
			 conveyance of the Federal land because the conveyance would facilitate a
			 sustainable model for long-term economic and industrial development.
			3.DefinitionsIn this Act:
			(1)CityThe
			 term City means the city of Yerington, Nevada.
			(2)Federal
			 landThe term Federal land means the land located in
			 Lyon County and Mineral County, Nevada, that is identified on the map as
			 City of Yerington Sustainable Development Conveyance
			 Lands.
			(3)MapThe
			 term map means the map entitled Yerington Land Conveyance
			 and Sustainable Development Act and dated February 16, 2012.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Conveyances of
			 land to City of Yerington, Nevada
			(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, subject to valid existing rights, and notwithstanding the land use
			 planning requirements of sections 202 and 203 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall convey to
			 the City in exchange for consideration in an amount equal to the fair market
			 value of the Federal land, all right, title, and interest of the United States
			 in and to the Federal land identified on the map.
			(b)Appraisal To
			 determine of fair market valueThe Secretary shall determine the
			 fair market value of the Federal land to be conveyed—
				(1)in accordance
			 with the Federal Land Policy and Management Act
			 of 1976 (43 U.S.C. 1701 et seq.); and
				(2)based on an
			 appraisal that is conducted in accordance with nationally recognized appraisal
			 standards, including—
					(A)the Uniform
			 Appraisal Standards for Federal Land Acquisition; and
					(B)the Uniform
			 Standards of Professional Appraisal Practice.
					(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the Bureau of Land Management.
			(d)Applicable
			 lawBeginning on the date on which the Federal land is conveyed
			 to the City, the development of and conduct of activities on the Federal land
			 shall be subject to all applicable Federal laws (including regulations).
			(e)Administrative
			 costsThe City shall be responsible for all survey, appraisal,
			 and other administrative costs associated with the conveyance of the Federal
			 land to the City under this Act.
			
